              20-10989-mew                Doc 1       Filed 04/18/20 Entered 04/18/20 21:04:08                             Main Document
                                                                   Pg 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Northwest.Com LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  251 Fifth Avenue
                                  New York, NY 10016
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               20-10989-mew                Doc 1            Filed 04/18/20 Entered 04/18/20 21:04:08                               Main Document
                                                                         Pg 2 of 14
Debtor    The Northwest.Com LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4243

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                               Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                   proceed under Subchapter V of Chapter 11.
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                 Case number
                                                 District                                 When                                 Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor      The Northwest Company LLC                                     Relationship              Parent
                                                             Southern District of
                                                 District    New York                     When      4/18/19                Case number, if known



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 2
             20-10989-mew              Doc 1         Filed 04/18/20 Entered 04/18/20 21:04:08                                Main Document
                                                                  Pg 3 of 14
Debtor   The Northwest.Com LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              20-10989-mew               Doc 1       Filed 04/18/20 Entered 04/18/20 21:04:08                                Main Document
                                                                  Pg 4 of 14
Debtor    The Northwest.Com LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 18, 2020
                                                  MM / DD / YYYY


                             X   /s/ Ross Auerbach                                                        Ross Auerbach
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and CEO




18. Signature of attorney    X   /s/ S. Jason Teele                                                        Date April 18, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 S. Jason Teele 4025805
                                 Printed name

                                 Sills Cummis & Gross P.C.
                                 Firm name

                                 One Riverfront Plaza
                                 Newark, NJ 07102
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (973) 643-4779                Email address      steele@sillscummis.com

                                 4025805 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            20-10989-mew                     Doc 1          Filed 04/18/20 Entered 04/18/20 21:04:08                         Main Document
                                                                         Pg 5 of 14




 Fill in this information to identify the case:

 Debtor name         The Northwest.Com LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration               List of Equity Security Holders, Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 18, 2020                          X /s/ Ross Auerbach
                                                                       Signature of individual signing on behalf of debtor

                                                                       Ross Auerbach
                                                                       Printed name

                                                                       President and CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    20-10989-mew                  Doc 1          Filed 04/18/20 Entered 04/18/20 21:04:08                                     Main Document
                                                                              Pg 6 of 14

 Fill in this information to identify the case:
 Debtor name The Northwest.Com LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ALFULL LUGGAGE                                                  Trade                                                                                                  $525,472.84
 CORPORATION                     abbey@alpine-xm.
 73 Sinyi Road                   com
 Fenyuan Township
 Changhu County
 Taiwan
 ASHFORD                                                         Trade                  Disputed                                                                    $25,700,012.66
 TEXTILES, LLC USA               allen@ashfordtextil                                    Subject to
 1535 W. 139th Street            es.com                                                 Setoff
 Gardena, CA 90249
 DISNEY CONSUMER                                                 License Fees                                                                                           $672,294.66
 PRODUCTS, INC.                  nicole.stidston@di
 500 South Buena                 sney.com
 Vista Street
 Burbank, CA
 91521-8651
 DISTRIBUTION                                                    Warehouse Fees                                                                                       $2,290,959.19
 ALTERNATIVES                    ronb@daserv.com
 6870 21st Ave
 South Lino Lakes,
 MN 55038
 EXETER                                                          Trade                                                                                                $1,233,818.20
 OPERATING                       bdaush@exeterpg.
 PARTNERSHIP                     com
 101 West Elm Street,
 Suite 600
 Conshohocken, PA
 19428
 GRUPO TEXTIL                                                    Trade                                                                                                $2,374,231.41
 PROVIDENCIA SA                  jatorre@mundopro
 Hidalgo Norte No. 7             videncia.com
 Santa Ana
 Chiautempan
 Tlaxcal 90800
 Mexico




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-10989-mew                  Doc 1          Filed 04/18/20 Entered 04/18/20 21:04:08                                     Main Document
                                                                              Pg 7 of 14


 Debtor    The Northwest.Com LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 HEIWEI USA LLC                                                  Trade                                                                                                $1,777,634.68
 c/o ROSENTHAL &                 abrown@rosenthal
 ROSENTHAL                       inc.com
 PO Box 88926
 Chicago, IL
 60695-1926
 IMG MODELS LLC                                                  Trade                                                                                                $1,004,753.38
 Penthouse North                 dave.kirkpatrick@c
 304 Park Avenue                 lc.com
 South
 New York, NY 10010
 LIANYUNGANG                                                     Trade                                                                                                $1,113,260.87
 FEIYAN BLANKETS                 zgl_tnw@126.com
 CO
 1 Zhenxing Road
 Lianyungang,
 Jiangsu, China
 LIANYUNGANG                                                     Trade                                                                                                $1,941,917.72
 YINGYOU LICHENG                 zgl_tnw@126.com
 PL
 1 Zhenxing Road
 Lianyungang,
 Jianshu, China
 MAJOR LEAGUE                                                    License Fees                                                                                           $650,001.00
 BASEBALL                        josephine.fuzesi@
 245 Park Ave                    mlb.com
 New York, NY 10167
 MARVEL                                                          License Fees                                                                                           $276,690.86
 1600 Rosecrans Ave              nicole.stidston@di
 Bldg 7, Ste 110                 sney.com
 Manhattan Beach,
 CA 90266
 NATIONAL HOCKEY                                                 License Fees                                                                                           $451,319.29
 LEAGUE                          dmccarthy@nhl.co
 1185 Ave of                     m
 Americas, 14th Fl.
 New York, NY 10036
 NFL PROPERTIES                                                  License Fees                                                                                         $3,366,283.27
 LLC                             matthew.morgado
 345 Park Ave                    @nfl.com
 New York, NY
 REFINE                                                          Trade                                                                                                  $355,907.01
 INTERNATIONAL                   alice@refinesh.co
 HONG KONG                       m
 Flat 309 3F, Mega
 Trade Center
 1 Mei Wan Street
 Tsuen Wan, Hong
 Kong




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-10989-mew                  Doc 1          Filed 04/18/20 Entered 04/18/20 21:04:08                                     Main Document
                                                                              Pg 8 of 14


 Debtor    The Northwest.Com LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 STANDARD FIBER                                                  Trade                                                                                                $1,428,414.29
 LLC                             sandygray@standa
 577 Airport Blvd.,              rdfiber.com
 Ste 200
 Burlingame, CA
 94010
 SUZHOU LIANDE                                                   Trade                                                                                                  $641,071.88
 IMPORT & EXPORT                 sales@eastlands.c
 269 Wangdun Road,               om
 Rm 1201A
 Suzhou, Jiangsu,
 China, 215000
 SUZHOU MEGATEX                                                  Trade                                                                                                $5,152,295.77
 IMPORT & EXPORT                 zhulei@megatex.cn
 1638 Xihuan Road,
 26th Fl
 Suzhou, Jiangsu,
 China, 215004
 UNIFI                                                           Trade                                                                                                  $525,016.41
 MANUFACTURING                   lwillard@unifi.com
 INC.
 PO Box 602749
 Charlotte, NC
 28260-2749
 WARNER BROS.                                                    License Fees                                                                                           $341,082.66
 CONSUMER                        shannon.burns@w
 PRODUCTS                        arnerbros.com
 4001 W. Olive Ave.
 Burbank, CA 91505




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            20-10989-mew                     Doc 1          Filed 04/18/20 Entered 04/18/20 21:04:08                                Main Document
                                                                         Pg 9 of 14
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      The Northwest.Com LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 The Northwest Company LLC                                                                                                       100%
 49 Bryant Avene
 Roslyn, NY 11576


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President and CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 18, 2020                                                         Signature /s/ Ross Auerbach
                                                                                            Ross Auerbach

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            20-10989-mew                     Doc 1          Filed 04/18/20 Entered 04/18/20 21:04:08             Main Document
                                                                        Pg 10 of 14



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      The Northwest.Com LLC                                                                     Case No.
                                                                                  Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for The Northwest.Com LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 The Northwest Company LLC
 49 Bryant Avene
 Roslyn, NY 11576




 None [Check if applicable]




 April 18, 2020                                                       /s/ S. Jason Teele
 Date                                                                 S. Jason Teele 4025805
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for The Northwest.Com LLC
                                                                      Sills Cummis & Gross P.C.
                                                                      One Riverfront Plaza
                                                                      Newark, NJ 07102
                                                                      (973) 643-4779
                                                                      steele@sillscummis.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
20-10989-mew        Doc 1    Filed 04/18/20 Entered 04/18/20 21:04:08            Main Document
                                         Pg 11 of 14



                             ACTION BY WRITTEN CONSENT
                                       OF THE
                                    SOLE MEMBER
                                         OF
                              THE NORTHWEST.COM LLC

                                      Dated: April 18, 2020

       The undersigned, being the sole member (the “Member”) of The Northwest.Com LLC, a
Delaware limited liability company (the “Company”), hereby consents to the following actions
and adopts the following resolutions as of the date hereof:

      WHEREAS, the Company is in the business of manufacturing throw blankets and
merchandise for the world’s most recognized and beloved brands in sports and entertainment;

         WHEREAS, the Member has reviewed and considered the liabilities and liquidity of the
Company, the strategic alternatives available to it, the valuation of the Company and its
affiliates, and the impact of the foregoing on the Company’s business;

        WHEREAS, the Member has had the opportunity to consult with the management and
the financial and legal advisors to the Company and fully consider each of the strategic
alternatives available to the Company; and

        WHEREAS, the Member deems it advisable and in the best interest of the Company and
its creditors, interest holders, and other parties in interest, to consent to and adopt, in the name
and on behalf of the Company, the resolutions set forth below.

               NOW, THEREFORE, BE IT:

        RESOLVED, that the Chief Executive Officer and any or all of the officers of the
Company so designated by the Manager, acting alone or with one or more other officers of the
Company (individually, each an “Authorized Officer” and collectively, the “Authorized
Officers”), are hereby authorized and empowered, in the name and on behalf of the Company,
with the assistance of the Company’s counsel, accountants and advisers, to (i) prepare, execute
and file with the appropriate court a petition under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”); (ii) take such other and further actions and steps as the
Authorized Officers may deem necessary, appropriate or advisable to obtain for the Company
any and all relief to which they are or may be entitled under chapter 11 of the Bankruptcy Code;
(iii) to market and sell, with the approval of the bankruptcy court, substantially all of the
Company’s assets, including pursuant to a Stalking Horse asset purchase agreement in an effort
to maximize the value of such assets for the benefit of company creditors and other
stakeholders; and be it further

       RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized to execute and file on behalf of the Company all petitions, schedules, lists, and
other motions, papers, or documents, and to take any and all actions that they deem necessary or



7187919 v1
20-10989-mew        Doc 1     Filed 04/18/20 Entered 04/18/20 21:04:08             Main Document
                                          Pg 12 of 14



proper to obtain relief under the Bankruptcy Code, including, without limitation, any action
necessary to maintain the ordinary course operation of the Company’s business; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to retain and employ, in the name and on behalf of the Company,
the law firm of Sills Cummis & Gross P.C. as legal counsel to the Company in connection with its
existing financial arrangements and capitalization, to represent and assist the Company in carrying
out its duties under the Bankruptcy Code and to take any and all actions to advance the
Company’s rights, including, but not limited to, filing any pleadings, representing the Company in
obtaining financing and representing the Company in connection with an asset sale pursuant to
Section 363 of the Bankruptcy Code or otherwise; and in connection therewith, the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain the services of Sills Cummis & Gross P.C.; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to employ, in the name and on behalf of the Company, Clear
Thinking Group, LLC as financial advisor to the Company, to represent and assist the Company
in carrying out its duties under the Bankruptcy Code and to take any and all actions to advance
the Company’s rights; and in connection therewith, the Authorized Officers, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed appropriate applications for authority to retain the
services of Clear Thinking Group, LLC; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to employ, in the name and on behalf of the Company, Omni
Agent Solutions to provide claims, noticing, balloting and case administration services to the
Company, to represent and assist the Company in carrying out its duties under the Bankruptcy
Code and to take any and all actions to advance the Company’s rights; and in connection
therewith, the Authorized Officers, with power of delegation, are hereby authorized and directed
to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications for authority to retain the services of Omni Agent Solutions; and be it
further

       RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and empowered to employ, in the name and on behalf of the Company, any
other professionals to assist the Company in connection with its existing financial arrangements
and capitalization, to represent and assist the Company in carrying out its duties under the
Bankruptcy Code; and in connection therewith, the Authorized Officers, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of any other professionals as necessary; and be it further

       RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and empowered, in the name and on behalf of the Company, to negotiate for
and obtain post-petition financing according to terms to be negotiated by management of the


                                                 -2-
7187919 v1
20-10989-mew        Doc 1     Filed 04/18/20 Entered 04/18/20 21:04:08             Main Document
                                          Pg 13 of 14



Company, including under debtor-in-possession credit facilities, and to execute and deliver
agreements regarding the use of cash collateral or other similar arrangements, including, without
limitation, to enter into any guarantees and to pledge and grant liens on its assets as may be
contemplated by or required under the terms of such post-petition financing or cash collateral
agreements or other similar arrangements; and, in connection therewith, the Authorized Persons
be, and each of them hereby is, authorized and empowered to execute appropriate loan
agreements, guarantees, cash collateral agreements, and related ancillary documents; and be it
further

       RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and empowered to enter into, in the name and on behalf of the Company,
agreements with Outerstuff LLC to sell all or substantially all assets of the Company on such
terms and conditions as are deemed necessary or advisable by any Authorized Officer executing
the same, the execution thereof by such officer to be conclusive evidence of such approval and
determination; and be it further

        RESOLVED, that in connection with the Chapter 11 Case, the Authorized Officers are,
and any one of them acting alone is, hereby authorized and empowered to execute agreements or
other documents establishing procedures for the sale of all or substantially all assets of the
Company pursuant to Section 363 of the Bankruptcy Code or any other equity or asset sale,
subject to the approval of such procedures by the Bankruptcy Court in the Chapter 11 Case (the
“Sale Procedures”), on such terms and conditions as are deemed necessary or advisable by any
Authorized Officer executing the same, the execution thereof by such officer to be conclusive
evidence of such approval and determination; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and empowered to execute, deliver and perform any agreement, document or
any amendment to the foregoing, in the name and on behalf of the Company, in connection with
any transaction for the sale of all or substantially all assets of the Company, on such terms as the
Authorized Officers deem necessary or advisable in order to carry out the purpose and intent of
the foregoing resolutions; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized, empowered and directed, in the name and on behalf of the Company, to take
such additional actions, to perform all acts and deeds, and to execute, ratify, certify, deliver, file
and record such additional agreements, notices, certificates, instruments, applications, payments,
letters and documents as any of them may deem necessary or appropriate to implement the
provisions of the foregoing resolutions, and to appoint such agents on behalf of the Company as
such Authorized Offices, and any of them, may deem necessary or appropriate in connection
with the Sale Procedures, and the transactions contemplated by any of the foregoing, the
authority for the taking of such action to be conclusive evidence thereof, and be it further

       RESOLVED, that any and all past actions heretofore taken by any Authorized Officer in
the name and on behalf of the Company in furtherance of any or all of the foregoing resolutions
be, and the same hereby are, ratified, confirmed and approved in all respects; and be it further



                                                 -3-
7187919 v1
20-10989-mew        Doc 1    Filed 04/18/20 Entered 04/18/20 21:04:08            Main Document
                                         Pg 14 of 14



       RESOLVED, that this written consent may be executed (a) in any number of
counterparts, each of which shall be an original, but all of which together shall constitute one and
the same written consent, notwithstanding that the undersigned are not signatories to the original
or to the same counterpart and (b) via (i) facsimile transmission or (ii) other electronic
transmission which provides an accurate copy of this written consent (collectively, the
“Electronic Copy”), which such Electronic Copy shall be deemed an original.

       IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Written Consent as of the date first written above.


                                              THE NORTHWEST COMPANY LLC

                                              _________________________________
                                              By: Ross Auerbach
                                              Its: Manager




                                                -4-
7187919 v1
